Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response filed on 11/03/2021 to the Office action mailed 6/03/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claim 16, amended Claims 12 and 20, and presented arguments in response to the Office action.   
Claims 1-9, 11-15 and 17-21 are pending.
Claims 12-15 and 17-21 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 12/14/2021, is acknowledged and has been reviewed.


Withdrawn Claim Objections
The objection to Claim 20 set forth in the previous Office action has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hematologic cancers in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a combination comprising a histone deacetylase 6 (HDAC6) inhibitor of Formula I and a BCL-2 inhibitor selected from the group recited in claim 12, wherein the HDAC6 inhibitor of Formula I is selected from the instantly disclosed Compound A (i.e., recited in claim 13) and the instantly disclosed Compound B (i.e., recited in claim 14),  does not reasonably provide enablement for treating hematologic cancers comprising administration of any compounds of Formula I where ring B and R1 of Formula I are aryl rings that are other than phenyl (i.e., having .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, and breadth of the claims
The invention as presently amended is drawn to a method for "treating a hematological cancer" comprising administration an effective amount of (a) a HDAC6 inhibitor of Formula I:

    PNG
    media_image1.png
    307
    568
    media_image1.png
    Greyscale
 
  (b) a BCL-2 inhibitor selected from the group of BCL-2 inhibitors presented in claim 12.
There are thousands of compounds defined by Formula I, and 11-fold more combinations of compounds of Formula I and the claimed BCL-2 inhibitors.
The state and predictability of the art, and relative skill of those in the art
make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, three cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
The relative skill of those in the art is high, generally that of an M.D. (e.g., an oncologist) or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no 
The amount of direction or guidance provided and the presence or absence of working examples 
Formula I defines thousands of compounds.  The instant specification defines “aryl” as follows (see page 7, lines 10-15):
The term "aryl" refers to a mono- or poly-cyclic carbocyclic ring system having one or more aromatic rings, fused or non-fused, including, but not limited to, phenyl, naphthyl, tetrahydronaphthyl, indanyl, idenyl, and the like. In some embodiments, aryl groups have 6 carbon atoms. In some embodiments, aryl groups have from six to ten carbon atoms. In some embodiments, aryl groups have from six to sixteen carbon atoms. In an embodiment, C5-C7 aryl groups are provided herein. [Emphasis added.]
In the present case, the specification discloses the synthesis (Example 1) and HDAC6 IC50 values (Table 1) of two compounds (Compounds A and B) that are defined by instant Formula I.  At page 13 of the specification it is disclosed that “Compounds of Formula I (e.g., Compounds A and B) are known HDAC6 inhibitors, and are described in PCT Pub. No. WO2011/091213, the content of which is incorporated herein by reference in its entirety.”  In addition to Compounds A and B, the ‘213 publication discloses two additional compounds that are defined by instant Formula I.  See pages 23-47.  These two compounds have the following structures:

    PNG
    media_image2.png
    109
    270
    media_image2.png
    Greyscale
; and

    PNG
    media_image3.png
    104
    266
    media_image3.png
    Greyscale
.

Example 3 of the instant specification discloses that Compound B in combination with the BCL-2 inhibitor ABT-199 (venetoclax) synergistically reduces the viability of AML cell lines.  Example 4 of the instant specification discloses that Compound B in combination with the BCL-2 inhibitor ABT-199 (venetoclax) induces synergistic apoptosis AML cell lines.  It is noted that these in vitro working examples are limited to the combination of Compound B and ABT-199.  Only a single type of cancer (AML) is investigated.  No other in vitro working examples are disclosed.  There are no in vivo examples.
The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Response to Arguments
Applicant argues that “solely for the purposes of expediting prosecution, [emphasis by Applicant] claim 12 has been amended to specify a method of treating hematological cancer and to remove particular definitions for ring B, R1, and R of Formula (I). Applicant has provided working examples for the synthesis of compounds of Formula I as amended in Example 1 of the specification. In addition, Example 4 and Figures 2A-2B demonstrate that treatment with a combination of a compound of Formula I, Compound B, and a BCL-2 inhibitor, venetoclax, induces synergistic apoptosis in AML cells. Applicant notes that the level of skill in the art is high and that the skilled artisan would be able to practice the claimed invention based on the instant specification.
Applicant’s argument is persuasive in part.  Claims 13 and 14 are enabled and are no longer included in the rejection.  However, claims 12, 15 and 17-21 remain rejected as not being enabled for the full scope of the claimed invention, for the reasons set forth in the rejection, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Duzer et al. (US Patent 8,394,810 B2), in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014), and evidenced by NCI Dictionary of National Cancer Institute, retrieved on 1/13/2022 from URL <www.cancer.gov/publications/dictionaries/cancer-terms/def/hematologic-cancer>, 1 page).
Independent claim 12 is drawn to a method for treating a hematological cancer comprising administration an effective amount of 
(a) a HDAC6 inhibitor of Formula I:

    PNG
    media_image1.png
    307
    568
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    268
    621
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    126
    321
    media_image5.png
    Greyscale

or a pharmaceutical[ly] acceptable salt thereof.
Claim 15 is drawn to the method of claim 12, wherein the BCL-2 inhibitor is venetoclax (aka “ABT-199”).
van Duzer et al. (hereinafter “van Duzer”) claims a method of treating multiple myeloma in a subject comprising administering to the subject the compound:

    PNG
    media_image6.png
    111
    272
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  See claims 1-4.  This compound is the same HDAC6 inhibitor compound recited by instant claim 13 (compound A) and multiple myeloma is a hematological cancer (see, NCI Dictionary of Cancer Terms).  van Duzer also disclose the use of the compound for the treatment of other cancers, including leukemias (as required by instant claim 21), such as acute myelogenous leukemia (AML).  See column 103, 1st paragraph; column 108, 3rd from last paragraph; column 111, lines 2-14; and column 112, penultimate paragraph.
van Duzer teaches the disclosed compounds can be administered in combination with one or more additional therapeutic agents.  See, for example, column 115, line 60 
Touzeau et al. (hereinafter “Touzeau”) teaches the use of the Bcl-2 specific BH3 mimetic ABT-199 for treatment of multiple myeloma.  See the Title and page 210.  Touzeau also disclose “ABT-199 showed promising antitumor activity while sparing platelets in chronic lymphoid leukemia patients.[] Moreover, in a mouse model, ABT-199 also demonstrated in vivo efficacy against aggressive lymphoma without provoking thrombocytopenia.[] In the present study, the apoptotic efficiency of ABT-199 was evaluated in both human multiple myeloma cell lines (HMCLs) and primary myeloma cells.”  See the paragraph bridging pages 210 and 211 and the 1st full paragraph at page 211.
One of ordinary skill in the art would have found it obvious to treat hematological cancers, such as multiple myeloma, leukemia and lymphoma, with a combination of the instant compound A, as taught by van Duzer, with the Bcl-2 inhibitor ABT-199 taught by Touzeau.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Instant claims 18 and 19 are drawn to the method of claim 12, wherein the HDAC6 inhibitor and the BCL-2 inhibitor are administered at approximately the same time (claim 18) or at different times (claim 19).  As discussed above, van Duzer teaches the disclosed compounds can be administered in combination with one or more nd paragraph.
Instant independent claim 20 is drawn to a method of decreasing cell growth and viability (wherein the cell is a leukemia cell), comprising contacting the cell with a pharmaceutical combination of claim 1 a therapeutically effective amount of a HDAC6 inhibitor of Formula I (supra) and a BCL-2 inhibitor selected from the group consisting of those recited in claim 12, as recited supra.  The treatment of multiple myeloma and leukemia with a combination of instant compound A and ABT-199, as rendered obvious, supra, would result in decreasing cell growth and viability of a leukemia cell.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over van Duzer et al. (US Patent 8,394,810 B2), in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014), and evidenced by NCI Dictionary of Cancer Terms (“Definition of hematologic cancer”, National Cancer Institute, retrieved on 1/13/2022 from URL <www.cancer.gov/publications/dictionaries/cancer-terms/def/hematologic-cancer>, 1 page), as applied to claims 12, 13, 15 and 17-21 above, and further in view of Quayle et al. (US Patent Pub. 2015/0150871 A1; cited by Applicant).
Instant claim 14 is drawn to the method of claim 12, wherein the compound of Formula I is

    PNG
    media_image7.png
    121
    312
    media_image7.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
Quayle et al. (hereinafter “Quayle”) claims (in claim 14) a method of treating lymphoma in a subject comprising administering to the subject a therapeutically effective amount of combination comprising an HDAC6 specific inhibitor of Formula I and an immunomodulatory drug, wherein the compound of Formula I is the same compound presented in instant claim 14 (i.e., instant compound B).  It is noted that claim 13 of Quayle is also drawn to claim 12, wherein the compound of claim 13 (instant Compound A).  

Substituting equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, is prima facie obvious.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,394,810 B2 (van Duzer) in view of in view of Touzeau et al. (“The Bcl-2 specific BH3 mimetic ABT-199: a promising targeted therapy for t(11;14) multiple myeloma”, Leukemia 28, 210–212 (2014). 
Instant claim 12 drawn to a method for treating a hematological cancer comprising administration an effective amount of (a) a HDAC6 inhibitor of Formula I:

    PNG
    media_image1.png
    307
    568
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    268
    621
    media_image4.png
    Greyscale

Claim 13 is drawn to the method of claim 12, wherein the compound of Formula I (Compound A) is:

    PNG
    media_image5.png
    126
    321
    media_image5.png
    Greyscale
  or a pharmaceutical[ly] acceptable salt thereof.

The claims of the ‘8,394,810 patent (hereinafter ‘810 patent) claims a method of treating multiple myeloma in a subject comprising administering to the subject the compound:

    PNG
    media_image6.png
    111
    272
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  See claims 1-4.  This compound is the same HDAC6 inhibitor compound recited by instant claim 13 (compound A) and multiple myeloma is a hematological cancer (supra).  
The ‘810 patent does not teach a combination of the claimed compound with a BCL-2 inhibitor, such as, ABT-199.  
Touzeau et al. (hereinafter “Touzeau”) teaches the use of the Bcl-2 specific BH3 mimetic ABT-199 for treatment of multiple myeloma.  See the Title and page 210.  Touzeau also disclose “ABT-199 showed promising antitumor activity while sparing platelets in chronic lymphoid leukemia patients.[] Moreover, in a mouse model, ABT-199 also demonstrated in vivo efficacy against aggressive lymphoma without provoking thrombocytopenia.[] In the present study, the apoptotic efficiency of ABT-199 was evaluated in both human multiple myeloma cell lines (HMCLs) and primary myeloma cells.”  See the paragraph bridging pages 210 and 211 and the 1st full paragraph at page 211.
One of ordinary skill in the art would have found it obvious to treat hematological cancers, such as multiple myeloma, with a combination of the ‘810 patent compound, as prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Instant claims 18 and 19 are drawn to the method of claim 12, wherein the HDAC6 inhibitor and the BCL-2 inhibitor are administered at approximately the same time (claim 18) or at different times (claim 19).  Since one of ordinary skill would have known that administration of two different agents is limited to either administration at the same time or administration at different times, it would be obvious to try both ways.

Conclusion
Claims 12-15 and 17-21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629